Citation Nr: 0624884	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to June 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

The Board denied entitlement to service connection for 
bilateral hearing loss in November 2002.  In March 2003, the 
Board denied the veteran's motion for reconsideration 
regarding his hearing loss claim.

In the July 2004 rating decision, the RO found that new 
evidence had been submitted but did not make a specific 
finding as to whether the new evidence was also material.  
The Board has a jurisdictional responsibility to consider 
whether new and material evidence has been submitted before 
adjudicating a finally denied claim on the merits.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
will first determine whether new and material evidence has 
been submitted.  If new and material evidence has been 
received, the Board will reopen the claim and consider 
entitlement to service connection for bilateral hearing loss.

A December 2002 rating decision granted the veteran service 
connection for tinnitus at a 10 percent disability rating.  
This evaluation is not currently under appeal.


FINDINGS OF FACT

1.  In a November 2002 decision, the Board denied service 
connection for bilateral hearing loss.

2.  Evidence submitted since the November 2002 Board 
decision, including the opinions of private doctors that the 
veteran's hearing loss was as likely as not related to 
service, relates to previously unestablished elements 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  The current hearing loss is not due to a disease or 
injury in active service.  


CONCLUSIONS OF LAW

1.  The Board decision is final; evidence received since 
March 2003 is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  
3.105(a), 3.156(a); 3.306(a), 20.302(a) (2005).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & West 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005). 

Because the claim is being reopened, no further assistance is 
needed to substantiate that aspect of the appeal.  

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents (e.g., 
statements or supplemental statements of the case), was 
required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in March 2004, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection for hearing loss.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the March 2004 
VCAA letter contained a notation that the veteran was to 
provide the VA with any evidence in his possession that 
pertained to his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal. 

Here, the notice was in fact provided prior to the appealed 
rating decision, fully in accordance with Pelegrini II and 
Mayfield.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the March 2004 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.

 The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim(s), whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has obtained records of treatment 
reported by the veteran, including service medical records 
and afforded him comprehensive VA examinations in July 1999, 
September 2001, July 2004 and August 2005 addressing the 
disorder at issue on appeal.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.    

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

I.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.

The Board denied the claim for service connection for 
bilateral hearing loss in November 2002.  In January 2003, 
the veteran submitted a motion for reconsideration regarding 
this decision.  

Unless the Board Chairman orders reconsideration, Board 
decisions are final as of the date stamped on the decision.  
38 C.F.R. § 20.1100 (2005).  A final decision will be 
reopened if new and material evidence is submitted or 
obtained.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006)

The Board's denial was premised on a finding that current 
hearing loss did not develop as a result of noise exposure in 
service.

The evidence received since the March 2003 Board decision 
includes private medical records and statements from the 
veteran's treating physicians.

The Board finds that the evidence received since the March 
2003 Board decision is both new and material.  The medical 
records and private physicians statements document bilateral 
hearing loss as defined in 38 C.F.R. § 3.385.

Further, both physicians' statements provided opinions that 
it was at least as likely as not that the veteran's current 
hearing loss was related to service.

This evidence goes to the previously unestablished elements 
of a relationship between a current disability and an injury 
or event in military service.  The evidence raises a 
reasonable possibility of substantiating the claim.  This 
evidence is therefore new and material, and the claim is 
reopened.

The issue of entitlement to service connection for hearing 
loss is therefore reviewed on a de novo basis.  The veteran 
is not prejudiced by the Board's consideration of this 
question, because the RO essentially decided the claim on a 
de novo basis, the veteran has had the opportunity to submit 
evidence, argument and testimony on the merits of the claim 
for service connection.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II. Entitlement to service connection for hearing loss

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).  

If a chronic disease is identified in service and any time 
thereafter, service connection will be presumed.  Otherwise, 
a continuity of symptomatology is required.  38 C.F.R. 
§ 3.303(b) (2005).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran contends that he incurred bilateral hearing loss 
as he was subjected to various forms of noise exposure while 
serving on active duty in the Air Force.

The veteran underwent an entrance examination in September 
1969 for the purpose of enlistment.  The examination listed 
his hearing as normal.  The veteran also underwent an 
audiology examination in December 1969.

The December 1969 audiology examination revealed pure tone 
thresholds, in decibels, as follows:

Hertz	500	1,000	2,000	3,000	4,000

Right	0	-5	-5	n/a	10
Left	 	5	15	0	n/a	35

During service, audiometric testing in December 1970 showed 
findings as follows:

Hertz	500	1,000	2,000	3,000	4,000

Right	15	15	15	30	40
Left	 	15	25	35	40	35

However, testing conducted in December 1971 showed bilateral 
hearing to be as follows:

Hertz	500	1,000	2,000	3,000	4,000

Left		15	15	15	30	15
Right	10 	10	10	20	20

In December 1972, another audiology test showed bilateral 
hearing consistent with that reported in December 1971.

In the veteran's separation examination in February 1973, the 
audiometric readings were normal as follows:

Hertz	500	1,000	2,000	3,000	4,000

Right	5	5	5	10	10
Left	 	5	5	20	20	25

The service records note that the veteran was exposed to 
noise during service working on the flight line and his MOS 
was noted to be security policeman.

The veteran underwent a VA examination in July 1999.  He 
reported that his hearing had gradually decreased since 1972.  
He also reported having tinnitus which has increased over the 
years.  He stated that in service, he worked security on 
flight lines.  He reported that he has worked as a fireman 
for the last 13 years and also has recreational noise 
exposure as a hunter. 

The audiometric findings on the 1999 VA examination were as 
follows:

Hertz	500	1,000	2,000	3,000	4,000

Right	20	20	25	50	65
Left	 	15	30	25	70	65

Speech recognition ability was 100 percent in each ear.

The VA examiner found mild to moderate high-frequency 
sensorineural hearing loss in the right ear and moderate to 
severe high-frequency sensorineural hearing loss in the left 
ear.

An additional VA examination of the ears was conducted in 
August 1999.  The claims file was noted to be available.  The 
examiner noted that the veteran did experience noise trauma 
while in service.  There were also serial audiograms which 
demonstrated a temporary threshold shift in the veteran's 
hearing.  However, the veteran's entrance and exit 
examinations were considered normal.

The examiner concluded that while the veteran experienced 
noise exposure in service, the extensive hearing loss that 
the veteran had developed since service was probably 
unrelated to active duty.  The examiner determined that the 
veteran would have developed his current hearing loss had he 
not been in service.

In June 2001, the veteran underwent an evaluation by a 
private physician.  The evaluation report notes the veteran's 
military history.  It also notes that the veteran had 
submitted a sheet of paper which contained results of 
previous audiograms done in service.  The veteran told the 
examiner that the information had come from his VA file. 

The examiner noted that the veteran had bilateral hearing 
loss.  The diagnoses were tinnitus and hearing loss.  The 
examiner stated that based on he data furnished by the 
veteran, it appeared that his hearing loss began while he was 
in active service.

The veteran underwent a VA examination in September 2001 
which included a review of his claims file.  After reviewing 
the veteran's in service audiograms, the examiner indicated 
that hearing loss demonstrated in the 1970-1971 audiograms 
reflect a temporary threshold shift following noise exposure 
rather than permanent hearing loss.

The examiner diagnosed hearing loss and tinnitus.  The 
examiner wrote that while the veteran's described military 
noise exposure could be enough to cause damage to his 
hearing, normal hearing was noted on his exit examination.  
Therefore, the examiner concluded that it was more likely 
that the present hearing loss is mostly a result of post-
military noise exposure.

In October 2001, the veteran underwent a VA audiology follow-
up that involved the review of his claims file.  This 
evaluation included a review of his service medical records, 
post-service treatment records and the June 2001 private 
examination record.

The examination indicated that the decreased hearing noted in 
December 1970 may have been a temporary threshold shift due 
to noise exposure as the veteran's hearing returned to within 
normal limits on later examinations including his exit 
examination.  Additionally, the veteran made no declaration 
of hearing loss on his separation of service.  The examiner 
also noted that post-service, the veteran has worked in 
significant noise exposure situations and has been exposed to 
recreational noise exposure from hunting.  The examiner 
concluded that since hearing was measured within normal 
limits and no complaints of hearing loss occurred at his 
separation from service, the veteran's post-service noise 
exposure was the primary agent of his hearing loss.

The veteran testified before a member of the Board in 
September 2002.  He reported his history of exposure to noise 
in service and thereafter.  A complete transcript is of 
record.

In April 2004, a private physician provided a statement in 
order to support the June 2001 findings that related the 
veteran's hearing loss with his active duty.  The private 
doctor reviewed the June 2001 evaluation that had been 
completed by an otolaryngologist.  He stated that he agreed 
with the assessment as he felt that in all probability, the 
veteran's noise induced hearing loss was related to the time 
he spent in service.

Another April 2004 statement from another doctor again 
addressed the etiology of the veteran's current hearing loss.  
After an examination and evaluation, the treating doctor 
stated that it is at least as likely as not that the 
veteran's current hearing loss was related to the noise 
exposure he experienced while in military service.  

The examiner noted that in addition to his evaluation, he 
reviewed a document copied from the veteran's service medical 
records that indicated high frequency hearing loss 
bilaterally.

In July 2003, the veteran underwent a VA examination. 

The audiometric findings for the July 2004 VA examination 
were as follows:

Hertz	500	1,000	2,000	3,000	4,000
Right	20	25	40	60	45
Left	 	20	30	75	70	65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.

The examiner found normal to moderately severe high-frequency 
sensorineural hearing loss in the right ear and a normal to 
severe high-frequency sensorineural hearing loss in the left 
ear.

The examiner noted that the veteran's examination for 
separation from service revealed normal hearing for both 
ears.  Because of this, the examiner stated that the 
veteran's hearing loss was less than likely to be related to 
military noise exposure.

A March 2005 addendum to the July 2004 VA examination 
included a review of the veteran's claims file.  After this 
review, the July 2004 opinion still stood as the examiner 
opined that the veteran's hearing loss is less than likely 
related to military noise exposure.

In August 2005, the veteran again underwent a VA examination 
which included a review of his claims file.  The examiner 
noted his review of the private medical records in June 2001 
and April 2004 which concluded that the veteran's current 
hearing loss was incurred in active duty.  

The examiner noted that the June 2001 examination only 
referenced the military audiology tests that demonstrated 
hearing loss as opposed to later service records which 
demonstrated normal hearing.  The 2001 report also did not 
address the discrepancy between the high frequency thresholds 
recorded on the December 1970 and December 1971 tests.

Regarding the private statements and evaluation in April 
2004, the examiner again noted that these did not reference 
the 1972 normal audiogram nor was there any reference to 
post-military noise exposure.  Additionally, the April 2004 
evaluation only mentioned review of a service medical record 
that indicated hearing loss as opposed to the exit 
examination which revealed hearing within normal limits.

At an RO hearing in July 2005, the veteran reiterated that 
his hearing loss began in service.  He related that he spent 
approximately 50 percent of his time during service on a 
flight line.

The August 2005 VA examination diagnosed the veteran with 
mild to moderately severe sensorineural hearing loss in his 
right ear and mild to severe sensorineural hearing loss in 
his left ear.  The examiner reiterated that based upon the 
veteran's separation examination indicating normal hearing, 
it is less likely that the hearing loss began during military 
service.  He also stated that he cannot endorse the presence 
of tinnitus as proof of a service connected hearing loss.

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as shown by all recent 
audiology examinations.  38 C.F.R. § 3.385.

The service medical records report hearing loss under 
38 C.F.R. § 3.385 on at least one occasion during service.  
The veteran is also competent to report, as he has, noise 
exposure in service.  The element of an in-service disease or 
injury is also satisfied.

The remaining question is whether the there is a causal 
relationship between the current disability and the in-
service disease or injury.

The Board notes the private opinions in June 2001 and April 
2004 which support such a link.  However, as indicated in the 
August 2005 VA examination, the private opinions were based 
on the in-service examination showing hearing loss, but did 
not account for subsequent in-service examinations showing no 
hearing loss as defined by 38 C.F.R. § 3.385.  These opinions 
are of limited probative value because they are based on an 
incomplete or inaccurate history.  Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background); cf. Kowalski v. 
Nicholson, 19 Vet App 171 (2005) (VA cannot reject a medical 
opinion simply because it's based on a history supplied by 
the veteran, and that the critical question is whether that 
history was accurate); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran); McLendon v.Nicholson, No. 04-0185 
(June 5, 2006).

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).    

The VA opinions did consider a complete and accurate history.  
Those opinions were also accompanied by detailed rationales.  
For these reasons, the Board finds the VA opinions to be more 
probative than the private opinions.  Since the most 
probative opinions are against a link between current hearing 
loss and service, the preponderance of the evidence is 
against the claim.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for hearing loss.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


